Citation Nr: 1102102	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee disorder. 

3.  Entitlement to an initial rating in excess of 10 percent from 
December 29, 2004, to April 18, 2006, and to an initial rating in 
excess of 20 percent from June 1, 2006, for chronic left shoulder 
sprain.

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the left hip.

7.  Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran's DD Forms 214 show that the he had active service 
from April 1991 until March 1994, with 13 years and nine months 
of prior active service, and had active service from April 1994 
to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied a reopening of the claims for 
service connection for a low back disorder and for a bilateral 
knee disorder.  In that decision, the RO also granted service 
connection for degenerative arthritis of the left hip, a chronic 
left shoulder sprain, and GERD, with each assigned an initial 10 
percent rating, effective from December 29, 2004 (date of receipt 
of claim.)  

By a February 2007 rating decision, the RO granted a temporary 
total rating under 38 C.F.R. § 4.30, based on the need for 
convalescence following left shoulder surgery, beginning April 
19, 2006; and a 10 percent schedular rating was resumed effective 
from June 1, 2006.

In a May 2008 rating decision, the RO increased the disability 
rating for the Veteran's left shoulder sprain from 10 percent to 
20 percent disabling, effective June 1, 2006.

In an attachment to the Veteran's VA Form 9, Appeal to the Board, 
he requested a hearing before a Veterans Law Judge at the RO 
(commonly called a travel Board hearing).  A September 2008 
Report of Contact indicates that the Veteran confirmed that he 
wished to have a travel Board hearing.  In an October 2009 
written statement, the Veteran withdrew his request for a travel 
Board hearing.

In a May 2008 rating decision, the RO declined to reopen a 
previously denied claim for service connection for hearing loss.  
Although notified of the May 2008 RO decision, the Veteran did 
not appeal.  In a November 2010 Informal Hearing Presentation, 
the Veteran's service representative set forth contentions 
regarding a claim for service connection for hearing loss.  Thus, 
the Board construes such contentions to be an application to 
reopen that claim.  As this matter has not been developed and 
adjudicated by the RO, it is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for a low back 
disorder and for a bilateral knee disorder, and entitlement to an 
initial rating in excess of 10 percent for degenerative arthritis 
of the left hip and in excess of 10 percent for GERD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied service 
connection for a low back disorder and a bilateral knee disorder.  
He was properly notified and did not file an appeal, and that 
decision became final.

2.  The evidence associated with the claims file since the 
January 2000 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of the 
prior denial, relates to unestablished facts, and raises a 
reasonable possibility of substantiating the claims of service 
connection for a low back disorder and a bilateral knee disorder.

3.  The Veteran is right handed.

4.  From December 29, 2004, to April 18, 2006, the evidence is in 
relative equipoise as to whether the degree of impairment 
associated with the Veteran's chronic left shoulder sprain more 
nearly approximates limitation of either flexion or abduction at 
shoulder level on account of additional functional loss due to 
pain on repetitive use of that arm.

5.  Since June 1, 2006, the evidence is in relative equipoise as 
to whether the degree of impairment associated with the Veteran's 
chronic left shoulder sprain more nearly approximates limitation 
of abduction to 25 degrees from the side on account of additional 
functional loss due to pain on repetitive use of that arm.


CONCLUSIONS OF LAW

1.  Subsequent to the final January 2000 rating decision, new and 
material evidence has been presented to reopen the claim of 
service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2010).

2.  Subsequent to the final January 2000 rating decision, new and 
material evidence has been presented to reopen the claim for 
service connection for a bilateral knee disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (2010). 

3.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial rating of 20 percent for chronic left 
shoulder sprain, from December 29, 2004, to April 18, 2006, are 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5019, 5003, 5201 (2010).

4.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial rating of 30 percent for chronic left 
shoulder sprain, from June 1, 2006, are met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5003, 5201 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
the underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-
adjudication VCAA notice by letter, dated in January 2005, with 
respect to issues that are the subject of the current appeal.  
This letter provided the Veteran notice of the evidence needed to 
substantiate a claim of service connection, namely, evidence of 
an injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during service.  
Pursuant to the holding in Kent, 20 Vet. App. 1 (2006), the 
letter notified the Veteran of what would constitute new and 
material evidence to reopen the previously denied claims, and of 
the reasons for the prior January 2000 RO denial of service 
connection for a low back disorder and a bilateral knee disorder, 
i.e., that current disability had not been established.  Further, 
the letter also notified the Veteran that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  Thereafter, the 
Veteran was provided additional notice in a March 2006 letter as 
to how the disability ratings and effective dates were assigned, 
in accordance with Dingess, 19 Vet. App. 473 (2006), with 
subsequent readjudication in a March 2007 statement of the case 
(SOC) and supplemental SOCs issued in October 2008.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC serves as a 
readjudication decision); see also Prickett, 20 Vet. App. 370, at 
377-78 (2006).

As to the claim for higher initial disability ratings for chronic 
left shoulder sprain, the appeal arises from the Veteran's 
disagreement with the initial staged-ratings assigned following 
the grants of service connection for this condition.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3) (2010).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The Veteran's service treatment records (STRs) are on 
file, as are his private treatment records.  Also on file are 
records of postservice treatment at a military medical facility 
and by VA.  The Veteran declined the opportunity to testify in 
support of his claims.  The Veteran has been afforded VA 
examination as to the claims for initial higher disability 
ratings for the service-connected left shoulder disability, most 
recently in March 2007.  As there is neither an indication that 
the Veteran was unaware of what was needed for claim 
substantiation nor any indication of the existence of additional 
evidence for claim substantiation, the Board concludes that there 
has been full VCAA compliance.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran has served 90 days or more, service incurrence 
may be presumed for certain chronic diseases, including 
arthritis, if it is manifested to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection requires that there be (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

In a rating decision in January 2000, the RO denied the Veteran's 
claims of service connection for a low back disorder and for a 
bilateral knee disorder on the basis that the conditions had not 
been found on an official examination and, so, current disability 
of the low back and both knees was not shown.  After the Veteran 
was provided notice of the decision in January 2000, he did not 
file a timely appeal of the rating decision, and it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

In December 2004 the Veteran applied to reopen the previously 
denied claims of service connection for a low back disorder and a 
bilateral knee disorder.  A claim which has been denied in an 
unappealed RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Because the rating decision in January 2000 was the last final 
disallowance of the claims for service connection, the Board must 
review the evidence submitted thereafter to determine whether 
there is new and material evidence to reopen, regardless of how 
the RO ruled on the question, because reopening is 
jurisdictional.  If it is new and material, then the claim must 
be re-adjudicate on the merits.  38 U.S.C.A. § 5108; Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the "presumption 
of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The ultimate weight to be 
accorded evidence is a question of fact that must be determined 
based on all of the evidence on file but only after a claim is 
reopened.  Justus, 3 Vet. App. at 513. 

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

"[T]he determination of whether newly submitted evidence raises 
a reasonable possibility of substantiating the claim, in the 
final sentence of 38 C.F.R. § 3.156(a), does not create a third 
element in the reopening process but is a component of the 
question of what is new and material evidence, rather than a 
separate determination to be made if evidence is new and 
material."  Shade v. Shinseki, No. 08-3548, slip op. at 9 thru 
11 (U.S. Vet. App. Nov. 2, 2010); ( --- Vet.App. ----, 2010 WL 
4300776 (Vet.App.)) (noting that 38 U.S.C.A. § 5108 requires only 
new and material evidence to reopen).  

The doctrine of the favorable resolution of doubt is not 
applicable in the reopening analysis but applies only after new 
and material evidence has been submitted to reopen a claim and 
adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1994).  

A.	 Low Back Disorder

The evidence on file at the time of the January 2000 rating 
decision, which was the last decision denying the claim for 
service connection for a low back disorder and was a decision on 
the merits, included the Veteran's STRs which show that in 1980 
he injured his back and right knee.  In January 1981, he had 
right lower lumbar pain and on examination had good range of 
motion but some tenderness.  The assessment was of bursitis and 
muscle strain.  In August 1986, he complained of upper middle 
back pain.  X-rays in May 1993 revealed that he had six (6) 
lumbar-type vertebral bodies.  In June 1993 he had an episode of 
back pain and was seen at an acute care clinic.  On examination 
he had tenderness of the left paravertebral muscles.  The 
assessment was renal colic versus a lumbar strain.  

On examination in February 1994 it was reported that the Veteran 
had mechanical low back pain.  In an adjunct medical history 
questionnaire it was noted that he had had low back pain, 
intermittently, for three years.  

On examination in September 1998 the Veteran had left thoracic 
paraspinous pain and spasm.  The assessment was mechanical lumbar 
back pain.  In an adjunct medical history questionnaire it was 
noted that he had early morning back stiffness and occasional 
spasm, as well as back pain.  

An April 1999 examination for service retirement found no 
pertinent abnormality but in an adjunct medical history 
questionnaire it was noted that he had had a back injury.  In a 
supplemental report it was noted that he had used a back brace, 
as needed.  He had recurrent back pain with stiffness in the 
morning which loosened up after 30 minutes of activity.  He 
occasionally had spasm but no incapacitating pain.  

A private October 1999 X-ray of the Veteran's lumbosacral spine 
found normal alignment and normal interspaces.  

On official examination in October 1999 the Veteran complained of 
multiple joint pains from inservice injuries.  On examination his 
musculoskeletal system was normal.  There was no pain on motion 
of the lumbar spine or evidence of muscle spasm, weakness or 
tenderness.  Flexion was to 95 degrees, extension to 30 degrees, 
right lateral bending to 40 degrees, left lateral bending to 35 
degrees, right rotation to 35 degrees and left rotation to 25 
degrees.  The examiner remarked that there was insufficient 
evidence on examination to warrant a diagnosis relative to the 
Veteran's lumbar pain.  

The evidence received since the January 2000 rating decision 
consists of the Veteran's statements as well as VA outpatient 
treatment (VAOPT) clinical records and postservice clinical 
records from a Naval medical facility.  

VAOPT records show that in July 2004 the Veteran complained of 
multiple joint pains, including pain in his back.  

The records from a naval medical facility show that in November 
2004 it was reported that the Veteran had generalized arthritis.  
In December 2004 and in January 2005 it was reported that the 
Veteran had lumbar spondylosis.  

In the Veteran's December 2005 notice of disagreement (NOD) he 
reported having strained his back during service from carrying 
back packs as an infantryman and he now had lower extremity 
radicular symptoms of numbness.  In his March 2007 VA Form 9 he 
reported that he continued to experience the same back complaints 
that he had during his active service.  

VAOPT records show that in September 2008, after an examination, 
the assessment was primary osteoarthritis/degenerative arthritis 
of multiple joints.  

Analysis

The claim was denied in January 2000 because there was 
insufficient evidence of a current back disorder.  However, there 
is now additional evidence which indicates that the Veteran now 
has spondylosis or arthritis, or both, of the lumbar spine.  

Additionally, the Veteran's statements of continued back 
complaints since his military service constitutes lay evidence of 
continuity of symptomatology and, the Board notes that continuity 
of treatment (as opposed to continuity of symptomatology) is not 
required.  See 38 C.F.R. § 3.303(b) (continuity of 
symptomatology, not treatment, is required); Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).  

In the context of the evidence as a whole, both that which was on 
file at the time of the January 2000 rating decision and since 
then, the new postservice clinical notations of lumbar 
spondylosis is both new and material.  While the absence of 
radiological abnormality in October 1999 might argue against 
this, it must also be observed that X-rays during service found 
the presence of six lumbar-type vertebrae.  

Accordingly, presuming its credibility, the evidence received 
since the January 2000 RO decision, taken together with the 
evidence previously on file is both new and material and 
establishes a reasonable possibility of substantiating the claim.  
To this extent only the application to reopen the claim for 
service connection for a low back disorder is allowed.  

B.	 Bilateral Knee Disorder

The evidence on file at the time of the January 2000 rating 
decision, which was the last decision denying the claim for 
service connection for a bilateral knee disorder, and was a 
decision on the merits, included the Veteran's STRs which show 
that in August 1980 he injured his right knee and continued to 
have pain.  

In January 1981, the Veteran had medial collateral ligament 
laxity with pain on stress, and the assessment was of a possible 
partial tear of that ligament with a questionable menisceal 
injury.  In February 1981, he received continuing treatment for 
his right knee.  In March 1981, an assessment of recurrent right 
knee medial collateral ligament stresses was indicated.  In April 
1981, it was noted that four months earlier the Veteran had 
injured his right knee; a right medial collateral ligament injury 
was suspected.

In April 1984 the Veteran again injured his right knee.  In April 
1985 he injured his left knee and hip and was hospitalized in 
April and May 1985, during which time an X-ray revealed a left 
hip dislocation.  

In July 1988 the Veteran yet again injured his right knee.  There 
was tenderness of his right medial collateral ligament.  The 
assessment was a right knee sprain.  A right knee X-ray in July 
1988 was normal.  

A February 1991 examination noted no pertinent abnormality but in 
an adjunct medical history questionnaire it was reported that the 
Veteran had or had had a trick or locked knee.  

In February 1994 the Veteran injured his left knee and the 
impression was "ITB" (iliotibial band) syndrome.  That same 
month it was noted that he had injured his left knee years ago 
and had had intermittent left knee pain since then.  There was 
also an impression of overuse of the left knee and old trauma, as 
well as a possible lateral meniscus tear of the left knee. 

A February 1994 examination noted that the Veteran had a chronic 
lateral collateral ligament strain of the left knee.  In an 
adjunct medical history questionnaire it was reported that he had 
or had had a trick or locked knee.  He had chronic left knee 
pain.  

A September 1998 examination found that the Veteran had bilateral 
patellar crepitus.  It was noted that he had a history of 
multiple orthopedic injuries with arthralgias.  In an adjunct 
medical history questionnaire it was reported that he wore a left 
knee brace when running.  He had pain in his knees, greater in 
the left knee than in the right.  

An April 1999 examination for retirement found that the Veteran 
had bilateral patellar crepitus.  In an adjunct medical history 
questionnaire it was reported that he had bilateral knee pain.  
In a supplemental report it was noted that he had used a hinged 
left knee brace.  He had pain in both knees, greater in the left 
knee than the right.  He also had locking of the left knee about 
once a week, and he had giving out of both knees, greater in the 
left knee than the right.

On official examination in October 1999 the Veteran complained of 
multiple joint pains from inservice injuries, and occasional 
locking of his knees.  On examination his musculoskeletal system 
was normal.  There was no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability or weakness of the 
knees.  Flexion was to 140 degrees in each knee and extension was 
to 0 degrees in each knee.  Drawer's test and McMurray's tests 
were normal, bilaterally.  X-rays of the knees were essentially 
normal.  The examiner remarked that there was insufficient 
evidence on examination to warrant a diagnosis relative to the 
Veteran's knees.  

The evidence received since the January 2000 rating decision 
consists of the Veteran's statements as well as VA outpatient 
treatment (VAOPT) clinical records and postservice clinical 
records from a Naval medical facility.  

VAOPT records show that in July 2004 the Veteran complained of 
pain in his knees.  

The records of the naval medical facility show that In November 
2004 it was reported that the Veteran had generalized arthritis.  

In the Veteran's December 2005 NOD he reported that he had 
injured his knees from an inservice fall in 1981 which was so 
severe that he was out for over 30 days.  

VAOPT records show that in September 2008, after an examination, 
the assessment was primary osteoarthritis/degenerative arthritis 
of multiple joints.  

Analysis

The claim was denied in January 2000 because there was 
insufficient evidence of a current bilateral knee disorder.  

The Veteran has implicitly indicated that he now has the same 
knee symptoms which he experienced during service.  This 
constitutes lay evidence of continuity of symptomatology and, the 
Board notes that continuity of treatment (as opposed to 
continuity of symptomatology) is not required.  See 38 C.F.R. 
§ 3.303(b) (continuity of symptomatology, not treatment, is 
required); Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).   

There is now additional evidence which indicates that the Veteran 
now has or may have arthritis which because it is generalized, 
also affects both knees.  In the context of the evidence as a 
whole, both that which was on file at the time of the January 
2000 rating decision and since then, the new evidence together 
with the inservice clinical indications of intra-joint or 
ligamentous pathology of one or both knees is both new and 
material.  

Accordingly, presuming its credibility, the evidence received 
since the January 2000 RO decision, taken together with the 
evidence previously on file is both new and material and 
establishes a reasonable possibility of substantiating the claim.  
To this extent only the application to reopen the claim for 
service connection for a bilateral knee disorder is allowed.  

Initial Rating- Chronic Left Shoulder Sprain

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which are 
based on average impairment in earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Disabilities are viewed historically and examination 
reports are interpreted in light of the history, reconciling the 
report into a consistent picture to accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

An unlisted condition may be rated under a closely related 
disease or injury by the use of a "built-up" DC under 38 C.F.R. 
§ 4.27, with consideration given to relevant medical history, 
current diagnosis, symptomatology, functions affected and 
anatomical localization.  38 C.F.R. § 4.20.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a 
particular diagnostic code is "dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); 
see also Archer v. Principi, 3 Vet. App. 433 (1992).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes.  38 C.F.R. § 4.69.  

Here, the sprain of the left shoulder has been rated analogously 
as bursitis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5019, 
bursitis is rated as degenerative arthritis under Diagnostic Code 
5003, which, as applied to rating disability of the shoulder, is 
based on limitation of motion of the arm under Diagnostic Codes 
5201.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, limitation of an arm at the shoulder 
level warrants a 20 evaluation whether it is the major or minor 
extremity.  When motion is limited to midway between the side and 
shoulder level, a 30 percent evaluation is warranted for the 
major extremity and 20 percent for the minor extremity.  When 
motion is limited to 25 degrees from the side, a 40 percent 
evaluation is warranted for the major extremity and 30 percent 
for the minor extremity.

Normal flexion (forward elevation of the arm) and normal 
abduction (movement of the arm away from the side) of the 
shoulder are to 180 degrees.  Normal internal rotation and 
external rotations of the shoulder are to 90 degrees.  38 C.F.R. 
§ 4.71, Plate 1 (2010).  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the scapulohumeral 
articulation (which moves as one piece), when in a favorable 
position, with abduction to 60 degrees, and ability to reach the 
mouth and head is retained, a 30 percent evaluation is warranted 
for the major extremity and 20 percent for the minor extremity.  
When in an intermediate position between favorable and 
unfavorable, 40 percent is warranted for the major extremity and 
30 percent for the minor extremity.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. 
App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  Ankylosis is stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union across 
the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted for 
impairment of the humerus, regardless of whether the major or 
minor extremity is affected, when there is either malunion with 
moderate deformity or when there are recurrent dislocations of 
the scapulohumeral joint which are infrequent and there is 
guarding of movement only at the shoulder level.  For the next 
higher rating in excess of 20 percent for impairment of the 
humerus, of 40 percent there must be fibrous union.  

Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, of the major or 
minor extremity warrants a 10 percent evaluation (or impairment 
may be rated on the basis of impaired function of a contiguous 
joint).  Nonunion with loose movement, or dislocation, of the 
clavicle or scapula of the major or minor extremity warrants a 20 
percent evaluation (or impairment may be rated on the basis of 
impaired function of a contiguous joint).   


Analysis

The Veteran, by and through his service representative, asserts 
that the physician who conducted the March 2007 QTC examination 
of the Veteran's left shoulder, is a physician whose specialty is 
in an area of medicine unrelated to orthopedics, and provided a 
website to confirm the credentials of this physician.  See 
Informal Hearing Presentation, dated November 2010.  The cited 
website shows that the physician is an independent consultant for 
VA and has rendered medical opinions on all aspects of medicine 
and disability.  It shows that the physician's education and 
training in Pathology, General Medicine, and Gynecology Surgery 
served as an excellent foundation of knowledge that was 
constantly used in rendering medico-legal opinions.  It further 
shows that the physician also has worked and has relevant 
experience with the Department of Health and Human Services as a 
Medical Consultant.

The information contained within the website, which was cited by 
the Veteran's service representative, appears to have been 
entered by the physician that conducted and prepared the March 
2007 QTC examination report.  After having reviewed said 
information, the Board finds it reasonable to believe that the 
March 2007 examining physician is qualified by experience or 
demonstrated competence in the subject of the case and is 
knowledgeable in the relevant issues involved in this particular 
case.  Hence, the Board finds no reason to question the medical 
credentials, training, knowledge, experience, or expertise of 
that examining physician.  Moreover, upon review of the March 
2007 examination report, the QTC physician personally examined 
the Veteran and documented the physical findings, including range 
of motion measurements and x-rays taken during that time period, 
specific to that clinical evaluation of the Veteran.  The 
objective physical findings that are detailed in the March 2007 
report were obtained based on a thorough physical examination of 
the Veteran by a medical doctor; and as such, they represent the 
actual evaluation results of the Veteran's participation in that 
clinical study.  Hence, the Board finds that the March 2007 QTC 
examination report may be accepted as an adequate report of 
examination of the Veteran's left shoulder, without further VA 
examination.  38 C.F.R. § 3.326 (2010).

An Initial Rating In Excess of 10 percent for Left Shoulder 
Sprain,	
from December 29, 2004, to April 18, 2006

The evidence of record includes an October 1999 QTC examination, 
during which the Veteran complained of pain in the shoulders.  
The physical examination revealed no heat, redness, swelling, 
effusion, drainage, abnormal movements, instability or weakness 
in the shoulders.  The range of left shoulder motion was flexion 
to 180 degrees, abduction to 180 degrees, and external as well as 
internal rotation to 90 degrees.  The x-rays of the left shoulder 
showed no radiopaque foreign material or bursal calcification, 
and the bone and joint structure appeared normal.

Medical records, dating from October 2004 to December 2004, 
indicate that the Veteran complained of pain and stiffness in the 
shoulder area.  When the Veteran was examined in October 2004, 
there was tenderness on palpation at the acromioclavicular tip, 
posterior aspect of the acromion, and at the anterolateral cuff 
insertion.  No muscle spasm was noted, and motion of the shoulder 
was normal.  The x-rays of the left shoulder revealed mild 
degenerative arthritic changes without separation, and a normal 
glenohumeral joint.  In November 2004, a physical examination 
revealed muscle spasm of the shoulders.  The Veteran presented 
with a history of chronic left shoulder discomfort in December 
2004; and at that time, he complained of pain in the left 
shoulder area which was worse on use and limited his throwing.  A 
physical examination showed tenderness on palpation at the 
anterior aspect of the acromion.

During a physical examination in January 2005, it was note that 
the Veteran's left shoulder was still stiff and was somewhat 
painful if raised past 180 degrees.  A history of present illness 
included: pain in the left glenohumeral on active and passive 
movement; no swelling, joint stiffness, sudden locking up, 
slipping out of joint, sensation of popping, snapping, clicking 
or grating, catching on movement, instability, or giving way of 
the left shoulder joint.  Physical examinations at that time 
collectively showed tenderness on palpation, muscle spasm, and 
abnormal motion of the shoulders, and that pain was elicited by 
motion of the shoulders.  The assessment included a left shoulder 
with significant loss of range of motion.

A Radiology Consultation was performed in August 2005, which 
revealed that the bones, joints and soft tissues of the left 
shoulder were unremarkable, and that there was no evidence of 
fracture, dislocation or destructive lesion.  The impression was 
of a normal left shoulder.

Upon QTC examination in September 2005, the Veteran presented 
with complaints of pain and decreased range of left shoulder 
motion.  The functional impairment was described as an inability 
to lift the arm above the head.  A physical examination of left 
shoulder showed flexion to 100 degrees (with that being the 
degree were pain occurred), abduction to 120 degrees (with that 
being the degree were pain occurred), external rotation to 60 
degrees (with that being the degree were pain occurred), and 
internal rotation to 70 degrees (with that being the degree were 
pain occurred).  According to the examiner, the joint function of 
the left shoulder was additionally limited after repetitive use 
due to pain, fatigue, weakness, and lack of endurance; that pain 
had a major functional impact; and that the joint function of 
left shoulder was not additionally limited after repetitive use 
due to incoordination.  The examiner commented that a 
determination could not be made, without resort to speculation, 
as whether pain, fatigue, weakness, lack of endurance and 
incoordination additionally limited the joint function in 
degrees.

A December 2005 X-ray report of the left shoulder showed minor 
degenerative changes within the inferior aspect of the 
glenohumeral and acromioclavicular joints, with no separation of 
either joint.  The impression was of minor degenerative changes 
of the left shoulder.  A magnetic resonance imaging (MRI) of the 
left shoulder was also performed in December 2005, which showed a 
full thickness tear involving the supraspinatus tendon, measuring 
approximately 1.7 cm. in width, encompassing nearly the complete 
tendon, and showing that the torn edge extended to the 
acromioclavicular joint.  Moderate degenerative changes were also 
identified within the acromioclavicular joint with minimal 
spurring.

When the Veteran presented for an orthopedic examination of the 
left shoulder in February 2006, it was noted that the Veteran had 
a long history of left shoulder pain with a recent exacerbation 
of pain approximately three months earlier when he had lifted his 
arm at work.  It was also noted that the Veteran had left 
subacromial pain and shoulder joint stiffness on the left.  The 
objective findings included symmetrical range of motion but with 
posterior pain with elevation.  Sensation was intact to all 
dermatomes; and motor function was intact to all peripheral 
nerves.  The assessment was of a nontraumatic tendon rotator cuff 
tear.

As aptly noted by the record, the Veteran has degenerative 
arthritic changes of the left shoulder, which have been 
established by x-ray evidence.  Similarly, the record indicates 
that the Veteran has limited motion of the left shoulder, which 
has been objective confirmed by muscle spasm and by satisfactory 
lay and medical evidence of painful motion.  Consistently, the 
Veteran has complained of pain on elevation of the left shoulder, 
as well as an inability to lift his left arm above the head due 
to chronic stiffness and pain.  In the same way, on physical 
examination in January 2004, the Veteran complained of left 
shoulder pain and was positive for muscle spasm.  In January 
2005, the Veteran was found to have painful motion, muscle spasm 
and abnormal range of left shoulder motion.  In September 2005, 
the Veteran demonstrated limited left shoulder motion with pain 
occurring on flexion at 100 degrees, on abduction at 120 degrees, 
on external rotation at 60 degrees, and on internal rotation at 
70 degrees.

And, while the Veteran's limitation of left shoulder motion, in 
degrees, is not to a level to warrant a compensable rating under 
Diagnostic Code 5201, the record also reflects that the Veteran's 
joint function of the left shoulder was additionally limited 
after repetitive use due to pain, fatigue, weakness and lack of 
endurance, with pain having a major functional impact.  See QTC 
Examination Report, dated September 2005.  Thus, resolving all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the additional limitation of motion in the context of flexion and 
abduction, which were limited to 100 and 120 degrees 
respectively, would more nearly approximate limitation of either 
flexion or abduction at shoulder level.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  In addition, Diagnostic Code 5201 does not 
on its face require that the limitation of motion be manifested 
or more nearly approximated in all planes of motion, and the less 
restrictive interpretation would permit the use of any plane of 
the motion for the arm listed in 38 C.F.R. § 4.71.  This 
ambiguity in the regulation is construed to favor the Veteran.  
See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  
Accordingly, a 20 percent rating for the Veteran's chronic left 
shoulder sprain is warranted from December 29, 2004, to April 18, 
2006.

Moreover, the evidence of record demonstrates no finding 
comparable to limited motion to 25 degrees from the side, 
ankylosis, fibrous union or nonunion of the left shoulder joint.  
Although the Veteran has related continued complaints of 
stiffness and pain in the left shoulder area, the Board must 
point out that during this relevant period the clinical data 
showed, and the Veteran likewise described, joint function well 
beyond 25 degrees and, for that matter, well beyond midway 
between the side and shoulder level.  Hence, the Veteran's 
chronic left shoulder sprain does not warrant an initial rating 
higher than 20 percent at any time during the period from 
December 29, 2004, to April 18, 2006.  See Fenderson, supra.

An Initial Rating In Excess of 20 percent for Left Shoulder 
Sprain, 
from June 1, 2006

A review of the record evidence shows that in April 2006 the 
Veteran had left shoulder rotator cuff surgery, which he had had 
physical therapy and had taken pain medication.  Upon VA 
examination in March 2007 the Veteran complained of weakness and 
loss of strength, as well as stiffness after not moving the 
shoulder for 10 to 20 minutes.  He also complained of lack of 
endurance and fatigability, as well as constant pain.  He 
estimated the pain to be at a level of 7 out of 10, was elicited 
by physical activity, and was never completely relieved but only 
lessened with Motrin and the application of ice.  He reported 
that at times he could function even when he had pain.  His 
condition had not caused any incapacitation.  Physical 
examination revealed that the Veteran had four identical scars on 
his left shoulder from his arthroscopic surgery, each measuring 
about 1 cm. by 0.25 cms. with hyperpigmentation of less than 6 
square inches.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema, keloid formation, hypopigmentation or abnormal texture of 
the scars.  The range of motion testing revealed that in the 
Veteran demonstrated left shoulder: flexion to 90 degrees, with 
pain beginning at that point, which was only half of the normal 
180 degrees; abduction to 30 degrees, with pain beginning at that 
point, while normal abduction was to 180 degrees; internal 
rotation was full at 90 degrees, but external rotation was only 
two-thirds of normal being to only 60 degrees, with pain 
beginning at that point.  The x-rays revealed post-surgical 
changes, in the lateral half of the proximal epiphysis of the 
humerus but were otherwise normal.

This evidence shows that since June 2006 the Veteran's abduction 
of the left shoulder was limited to 30 degrees, with pain 
appreciated at that point, which is greater than limitation of 
minor arm motion to 25 degrees from the side.  And, while the 
limitation of the Veteran's left shoulder motion is not to a 
degree to warrant a 30 percent evaluation under Diagnostic Code 
5201, the examiner did comment that the affect on his usual 
occupation was reduced ability to use the left arm and the effect 
on his daily activity was to reduce lifting and use of the left 
arm.  These comments by the examiner would tend to support the 
Veteran's complaints of pain, a lack of endurance and 
fatigability, which would presumably account for some additional 
functional impairment on repetitive use of the left shoulder.  
See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  Resolving all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the additional limitation of motion in the context of abduction, 
which was limited to 30 degrees, would nearly approximate 
limitation of abduction to 25 degrees from the side.  In 
addition, Diagnostic Code 5201 does not on its face require that 
the limitation of motion be manifested or more nearly 
approximated in all planes of motion, and the less restrictive 
interpretation would permit the use of any plane of the motion 
for the arm listed in 38 C.F.R. § 4.71.  This ambiguity in the 
regulation is construed to favor the Veteran.  See Mariano v. 
Principi, 17 Vet. App. at 317-18.  Accordingly, a 30 percent 
rating for the Veteran's chronic left shoulder sprain is 
warranted from June 1, 2006.

Moreover, the evidence shows no findings of ankylosis, fibrous 
union, nonunion or a flail left shoulder joint.  Hence, the 
Veteran's chronic left shoulder sprain is most appropriately 
rated at 30 percent disabling from June 1, 2006.  See Fenderson, 
supra.




Extraschedular Rating

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Comparing the Veteran's disability level and symptomatology 
during the relevant time frames to the Rating Schedule, the 
degree of disability is contemplated therein because the official 
rating examinations and other evidence adequately describe the 
Veteran's complaints and clinical findings with respect to his 
degree of functional impairment.  Thus, the assigned schedular 
rating is adequate and no referral for an extraschedular rating 
is required under 38 C.F.R. § 3.321(b)(1).

For the reasons expressed, the preponderance of the evidence is 
against the claims for initial higher disability ratings and, so, 
the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. 
§ 5107(b). 





ORDER

As new and material evidence has been presented or secured, the 
claims of service connection for a low back disorder and service 
connection for a bilateral knee disorder, those claims are 
reopened.  To this extent only, the appeal is granted.

Entitlement to an initial rating of 20 percent for chronic left 
shoulder sprain, from December 29, 2004, to April 18, 2006, is 
granted, subject to the controlling laws and regulations 
governing the award of monetary benefits.

Entitlement to an initial rating of 30 percent for chronic left 
shoulder sprain, from June 1, 2006, is granted, subject to the 
controlling laws and regulations governing the award of monetary 
benefits.


REMAND

As to the application to reopen the claims for service 
connection, under the duty to assist a VA medical examination or 
medical opinion is not authorized until such claims are reopened.  
Generally see 38 C.F.R. § 3.159(c)(4)(iii).  Here, because the 
claims are being reopened, the claims are remanded for the 
purpose of obtaining VA nexus examinations in order to fulfill 
the duty to assist.

The examiner at the August 2005 official examination was unable 
to render an opinion as to whether the Veteran's current low back 
disability was related to his injury and complaints of low back 
during service without a resort to mere speculation.  It was 
stated that the rationale was that these conditions may and often 
do, occur independently of each other.  

In the recent case of Jones v. Shinseki, No. 07-3060, slip op. 
(U.S. Vet. App. Mar. 25, 2010); --- Vet.App. ---; 2010 WL 1131917 
(Vet.App.) the United States Court of Appeals for Veterans Claims 
(Court) addressed the matter of a VA examiner's comments 
concerning a resort to mere speculation when requested to render 
a medical opinion.  Under the holding in Jones, Id., it should be 
made clear that the etiology cannot be assessed without 'resort 
to mere speculation' because the examiner (1) lacks the 
expertise, or (2) needs additional information, e.g., additional 
testing or information that is possibly available, or (3) that 
the examiner has exhausted the limits of current medical 
knowledge as to etiology, or (4) that the actual cause cannot be 
selected from multiple potential causes such that a physician 
could only speculate as to the cause, or (5) it cannot be 
determined from current medical knowledge that a specific in-
service injury or disease can possibly cause the claimed 
condition.  When the record leaves this issue in doubt, it is the 
Board's duty to remand for further development.  

During service, in April 1985 the Veteran injured his left knee 
and hip and was hospitalized in April and May 1985, during which 
time an X-ray revealed a left hip dislocation.  The severity of 
the Veteran's service-connected left hip disability was last 
formally evaluated at the time of the August 2005 official 
examination.  

Likewise, the Veteran has not undergone a formal evaluation to 
determine the severity of his service-connected GERD since the 
August 2005 official examination.  Accordingly, he should 
furnished up-to-date examinations to determine the severity of 
these disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide any and all information and evidence 
which tends to support his allegation of 
continuity of postservice symptomatology of 
disability of the low back and both knees.  
This should include pharmacy bill as well as 
supporting statements of relatives, friends, 
and co-workers.  

2.  Thereafter, afford the Veteran an 
examination to address the etiology of the 
claimed low back disorder and the claimed 
bilateral knee disorder.

Specifically, it should be determined whether 
the examiner agrees with the opinion 
previously expressed at the time of the 
official examination in August 2005 that an 
opinion as to whether it is at least as 
likely as not that the Veteran has disability 
of the low back which is of service origin 
would require a resort to mere speculation. 

It should be determined whether the examiner 
agrees with the opinion previously expressed 
at the time of the official examination in 
August 2005 that an opinion as to whether it 
is at least as likely as not that the Veteran 
has disability of the knees which is of 
service origin would require a resort to mere 
speculation. 

The examiner is also requested to render an 
opinion as to whether it is at least as 
likely as not that the Veteran has disability 
or disabilities of (1) the low back and (2) 
of either or both knees, which is of service 
origin.  

In addressing the prior opinion in August 2005 
the VA examiner an should render an opinion as 
to whether it is at least as likely as not 
that any current (1) low back disorder or (2) 
disorder of either or both knees, is 
consistent with the Veteran's statements of 
postservice continuity of symptomatology, 
particularly in light of the service treatment 
records.  

The attention of the examiner is drawn to the 
inservice lumbar X-rays which revealed six 
lumbar type vertebrae as well as the many 
treatment records of complaints relative to 
the Veteran's knees, his use of a left knee 
brace, and the notations that ligamentous or 
menisceal, or both, pathology of one or both 
knees was suspected, to include findings of 
crepitus in the knees.  

The VA examiner must have access to and review 
the claims folders for the Veteran's pertinent 
medical history.  If any further testing is 
needed, it should be done and the examiner 
should review the results of any testing prior 
to completion of the examination report.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefore, in accordance with the recent 
holding of the Court in Jones, Id.   

To help avoid future remand, VA must ensure that 
all requested action has been accomplished (to 
the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Afford the Veteran a VA orthopedic 
examination, to determine the extent and severity 
of his left hip disorder.  The examiner should be 
requested to identify any objective evidence of 
pain, painful motion, or functional loss due to 
pain as a result of the service-connected left hip 
disorder.  The extent of any weakened movement, 
excess fatigability or incoordination associated 
with these disabilities should be specifically 
assessed.  The examiner should also express an 
opinion as to whether there would be additional 
limits on functional ability during flare-ups (if 
the Veteran describes flare-ups), and if feasible, 
express this in terms of additional limitation of 
motion during flare-ups.  If not feasible, the 
examiner should so state. 

All indicated studies should be performed, 
and the rationale for all opinions expressed 
should be provided.  The Veteran's claims 
files should be made available to the 
examiner and the examiner should indicate in 
the report whether the files were reviewed.  

4.  Afford the Veteran a VA examination to 
determine the extent and severity of his 
GERD.  The entire claims files must be made 
available to the examiner and the examiner 
should indicate in the report whether the 
files were reviewed.  

The examiner should attempt to determine 
whether the Veteran has persistently 
recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment of 
health.

All appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

5.  After the above development has been 
completed, readjudicate the claims.  If the 
benefits sought remain denied, furnish the Veteran 
and representative an SSOC and return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


